Title: From George Washington to the Board of War, 23 April 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 23d April 1780
          
          I had yesterday the honor to receive your Letters of the 13th & 17th Instant, with their inclosures. With respect to the Boats and other articles which make the subject of the first, I beg leave to inform the Board that I do not know that there will be any objection to selling them, except such a part of the Tar as they may think it necessary to keep. The state of our Treasury & the necessity we are in for money seem to require that we should obtain a supply by every practicable means.
          From the present situation of affairs It does not appear to me probable, that we shall carry on any extensive operations in the Western quarter this Campaign—and therefore that there can not be at any rate an occasion for the number of Tents which Colo. Brodhead has requested. And If the incursions of the Savages should make it necessary to collect a body of Militia—yet from the light—desultory service in which they would be engaged, Tents would be improper—as they would greatly embarrass & impede their movements—and besides in our present circumstances the supply I should suppose would be impracticable. It may however be well perhaps to send Colo. Brodhead a few Horse Mens Tents and a very small number fit for Soldiers, as they may be useful in case of sickness and on some other occasions.
          The Board will be pleased to receive again—the Returns they were so obliging as to send me some time ago—and also Returns of the Men in Moylan’s Regimt of the same kind, which were never given in till yesterday. I have the Honor to be with the highest respect Gentn Yr Most Obedt st
          
            Go: Washington
          
        